Citation Nr: 1416283	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine disabilities, including osteopenia and/or osteoporosis and diffuse spondylotic disc changes and degenerative disc disease, claimed as due to VA's prescription of Prednisone for the treatment of a skin condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO. 

In October 2007, the Veteran testified at a hearing held at the RO before another Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In June 2009, the Board sought an Independent Medical Expert opinion.  

In March 2010, the requested medical opinion was obtained and associated with the claims file. 

In January 2011, the Board remanded the claim for further development.

In March 2013, the Veteran was notified that judge who presided over his 2007 hearing was no longer employed by the Board.  He was afforded the opportunity for a new hearing.  The Veteran did not respond and as such, an additional hearing was not scheduled.

In August 2013, the Board sought another Independent Medical Expert opinion.  

In October 2013, the requested medical opinion was obtained and associated with the claims file. 

The Board notes that, while the Veteran submitted additional medical evidence after the last Supplemental Statement of the Case (SSOC), in May 2013, through his representative, he waived his right to have this evidence reviewed in the first instance by the RO.  

The Board has considered documentation included in Virtual VA and VBMS.  


FINDINGS OF FACT

1.  From 1976 to 1980, VA prescribed Prednisone for the treatment of the Veteran's skin disorder.

2.  The Veteran subsequently developed various back problems, including osteopenia and/or osteoporosis, and diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine.

3.  The weight of the competent evidence shows that  VA hospital care, medical or surgical treatment, or examination, including the prescribing of Prednisone, did not cause diffuse spondylotic disc changes or degenerative disc disease of the lumbar spine were caused.

4.  To the extent that the Veteran's Prednisone use caused osteopenia and/or osteoporosis, the proximate cause of these disabilities was not VA carelessness or negligence, a lack of informed consent, or an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities of the lumbar spine, including osteopenia and/or osteoporosis and diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine, caused by VA's prescribing of Prednisone are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated from July 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  
A letter of March 2006 additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's post service treatment records have been obtained.  He has been afforded VA examinations and medical opinions have been obtained.  

The Board is satisfied that the RO has substantially complied with its January 2011 remand directives, as the RO reviewed additional evidence received and readjudicated the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  



Laws and Regulations

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  

An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a Veteran had an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).


Facts

The Veteran asserts that he developed his low back disease as the result of his use of Prednisone prescribed by VA for a skin disorder.  He reports being treated for his skin disorder with Prednisone from 1976 through 1980.  The Veteran contends that his back pain began in 1979.  

A November 1999 MRI study showed findings of marked degenerative changes with loss of disc height and osteophytes at L2-L3, L3-L4, L5-S1 and foraminal narrowing at L4-L5, and L5-S1. 

In March 2000, the Veteran underwent an initial Worker's Compensation evaluation.  In the report, the examiner diagnosed cervical and lumbar intervertebral disc displacement with myelopathy and attributed it to an injury sustained while at work and gradual occupational disease.  

In April 2000, the Veteran submitted a statement from H.J.K., PA-C, who stated that he treated him at VA from 1980 through 1985.  The Veteran had chronic skin conditions and was prescribed long-term Prednisone.  "A well known side effect of long term steroid use [was] osteoporosis.  [The Veteran] currently manifest[ed] severe osteoporosis, with marked involvement of his spine.  Most certainly, the use of steroids to treat [the Veteran's] skin condition, contributed to his current back condition."

In a letter dated in June 2001, R.K., D.O. stated that he had reviewed the Veteran's medical records, but had not personally treated the Veteran.  The physician noted that the Veteran had been treated orally and intravenously with Prednisone by VA for over five years.  He added the following:

A well-known side effect of long-term prednisone, which that was, include[d] osteoporosis of the spine leading to degenerative spinal stenosis.  Thus, from a review of the records, it [was] clear, within reasonable medical certainty, that the Veteran's present condition and his previous treatment with prednisone [had] a direct causal relationship.  

Dr. K. continued by stating that the Veteran 

[s]uffer[ed] from chronic spondylosis with spinal stenosis, suffering a completely collapsed space at L5-S1 and changes at L4-5.  These findings [were] consistent and directly attributable to known side effects of prolonged Prednisone therapy.  A spinal MRI conducted as recently as November 9, 1999 showed diffuse spondylitic changes and marked disc bulges at C3-4 and C5-6 as well as foraminal narrowing at C4-5 related to extensive right facet hypertrophy.  These [were] secondary findings consistent with a weakening of his lumbar spine which had previously shown marked degenerative changes with loss of disc height and osteophytes, all of which [were] secondarily related to weakening of his spine from the long term Prednisone therapy.

Dr. K. concluded that the Veteran's back "[would] continue to worsen, he ha[d] lost significant range of motion, [was] in chronic pain, and in [his] view, [the Veteran's spine] [would] continue to degenerate secondary to the side effects of the long term prednisone therapy." 

The Veteran underwent a VA examination of his spine in February 2002.  The examiner conducted a physical examination of the spine and concluded that the Veteran's complaints and physical examination [were] not compatible with any organic orthopedic condition.  

Another VA examination was performed in October 2002 when the diagnosis of  degenerative joint disease of the cervical and lumbar spine was reported.  

The VA examiner opined that he "[knew] of no report that attribute[d] degenerative joint disease to steroids or Agent Orange. Steroids [could] cause severe osteoporosis, which [would] lead to spinal pain.  However, [the Veteran] ha[d] just minimal osteopenia. There [was] a large functional overlay to [the Veteran's] complaints.  The complaints [were] the natural result of aging."

The Veteran underwent a VA examination in September 2005.  The examiner diagnosed the Veteran with lumbar strain service connected in 1967, resolved; diffuse spondylotic changes of the cervical spine with disc bulge at C3-C4, C5-C6 and foraminal narrowing at the same level; and multilevel degenerative disc degeneration L2-L3, L3-L4, L5-S1 with moderate foraminal narrowing.  

The VA examiner opined:

The spinal stenosis [was] based on congenital narrowing of the lumbosacral canal, further compromised by disc protrusion or spondylotic changes.  It [was] commonly ____ with the cervical spondylosis.  [He was] quoting this statement from the Harrison Principles of Internal Medication, Edition 11, page 2045.  Also, [the Veteran] had long-term prednisone treatment given in the VA East Orange, which caused osteopenia or mild osteoporosis, which at the extreme [might] result into fracture.  The standard medical book [did] not show that this long-term prednisone treatment cause[d] degenerative arthritis or spinal stenosis.

In October 2007, the Veteran submitted lay statements of J. P. and A. C.  These individuals described the Veteran's skin problems, his subsequent back disabilities, and his reports to them that the medication used to treat his skin problems caused degeneration of his spine.

Also in October 2007, the Veteran submitted a newspaper article written about him, his disabilities, and his family dated on March 27, 1980.  The article contained the following quotation from the Veteran, "The rash [was] improving, but not cured. [The Veteran] ha[d] been on Prednisone, which he [said], 'heal[ed] your body but affects your kidneys and bones.'"

In June 2009, the Board requested that an Independent Medical Expert (IME) review the claims file for the purpose of expressing an opinion as to whether Prednisone treatment the Veteran received from VA for a chronic skin disorder resulted in the development of his low back disability. 

An orthopedic surgeon reviewed the claims file and expressed an opinion in March 2010 that, based on review of the current records and sound medical principles, "it [was] not at all likely that the treatment of the Veteran's skin disorder caused or caused an increase in his current low back disability. His current low back disability [was] most likely due to the natural progression of the disease, which [was] most likely due to the natural aging process."

In January 2011, the Veteran sought treatment at a VA rehabilitation clinic for chronic low back pain and neck pain.  He reported his contentions regarding Prednisone to the examiner.  

In the "impression" portion of the note, the examiner stated, "at this time we [were] unable to definitively prove a causal relationship between the patient's current osteoarthritis/multiple pain complaints and his prior Prednisone use in 1976-1980 and/or Agent Orange exposure."

A September 2011 MRI report showed findings of degenerative disease in the lumbar spine with disc desiccation at multiple levels from L2 to S1 associated with marginal osteophytes, endplate regularities.  Bone marrow changes at the level of L4 and L5 were noted to be suggestive of degenerative pathology.  There was no evidence for spondylolisthesis or spondylosis.  

The Veteran was diagnosed with multilevel degenerative disease worse at the level of L4-L5 and L5-S1 where there [was] severe right neural foraminal stenosis.  There was also mild spinal stenosis at the level of L3-L4 and chronic bulging of the discs.  

In August 2013, the Board sought another IME opinion.

In October 2013, an orthopedist reviewed the claims file.  He opined that the Veteran's diagnosed disabilities, spinal stenosis and lumbar degeneration with spinal stenosis, were not secondary to osteoporosis.  

The reviewing orthopedist noted that the Veteran did not have osteoporosis, but rather, has been diagnosed with mild osteopenia (mild bone loss), which was not significant.  He indicated that osteopenia and osteoporosis [did] not lead to lumbar spinal degeneration and spinal stenosis.

The reviewing orthopedist opined that the Veteran's lumbar spine disabilities were mostly due to aging.  He noted that there was no known relationship between the intake of oral and/or intravenous corticosteroids and the development of lumbar or cervical spondylosis or spinal stenosis.  He stated that there was no relationship between osteoporosis and the development of lumbar spinal stenosis unless there was an osteoporotic fracture, which was not the case here.

The examiner offered the following summary opinions:

Therefore, to answer your 1st question, the Veteran did not have changes of osteoporosis that [were] likely to have cause or aggravated his current spinal disease including degenerative disk disease or spinal stenosis. In addition, [he found] no evidence that his pervious use of Prednisone caused and/or aggravated his lumbar spinal stenosis or his lumbar or cervical degenerative disk disease.

Your 2nd question regards whether the Veterans skin disorder being treated with Prednisone constituted carelessness, negligence, or error in judgment. [He was] not a Dermatologist and [he was] not qualified to comment on whether the treatment of the skin disorder with Prednisone was appropriate. [He could] state categorically that in this Veteran's case, the use of Prednisone did not aggravate and/or cause cervical or lumbar disk degeneration or spinal stenosis.

And in answer to your 3rd question, the Veteran's development of spinal disease including degenerative disk disease and spinal stenosis could not have reasonably been predicted and/or associated with prolonged treatment with Prednisone. As previously mentioned, [he did] not believe that there [was] any connection between this Veteran's use of Prednisone and the subsequent development of lumbar degenerative disk disease or spinal stenosis.  


Analysis

Upon review of the above evidence of record, including VA medical opinions, VA and private treatment reports, and hearing testimony and lay assertions, the Board finds that the Veteran's claim for §1151 compensation must be denied.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).

The Board does not dispute that the Veteran developed lumbar spine disabilities, consisting of osteopenia and/or osteoporosis and diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine, following his use of Prednisone.  The threshold requirement of additional disability is satisfied.  See 38 C.F.R. § 3.361(b).

At this juncture, the remainder of the analysis involving causation and proximate causation must be separated between the additional disabilities of osteopenia and/or osteoporosis, and the additional disabilities of  diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine.  

Separate analyses for these disabilities are required based on what the evidence as discussed has shown.


     Diffuse Spondylotic Disc Changes and Degenerative Disc Disease of the Lumbar Spine

On the issue of the causation element of 38 C.F.R. § 3.361(c), the record contains numerous conflicting opinions.  The positive evidence  consists of the opinions of H.J.K., PA-C dated in April 2000, Dr. K. dated in June 2001, and the VA examiners in February 2002 and September 2005.

The Board finds that the April 2000, February 2002, and September 2005 opinions are of diminished probative value.  

While the April 2000 provider associated osteoporosis with long-term Prednisone use, he did not link the Veteran's diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine to the Veteran's use of the drug.  

The February 2002 report is of particularly low probative value as Prednisone is not even addressed.  The examiner did not link any action of VA to the Veteran's disabilities, but rather, simply found no "organic orthopedic condition."

The September 2005 VA examiner also associated osteoporosis with long-term Prednisone use, but did not link the Veteran's diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine to his use of the drug.  

Rather, the examiner specifically attributed the Veteran's spinal stenosis to congenital narrowing of the lumbosacral canal, and further stated that long-term Prednisone treatment did not cause degenerative arthritis or spinal stenosis.  

The evidence to the contrary consists of the March 2000 Worker's Compensation report, an October 2002 VA examination report, an IME opinion in March 2010, a January 2011 VA treatment record, and an IME opinion in October 2013.

Overall, these opinions were thorough and supported by an explanation, based on a review of the claims folder, to include the Veteran's lay assertions. Accordingly, these opinions, including two from orthopedic physicians requested by the Board, provide strong evidence against the claim.

Deficiencies in several of the positive opinions are noted.  When weighing the remaining positive opinion of Dr. K. in June 2001 against the March 2000, October 2002, March 2010, January 2011, and October 2013 findings, the Board cannot find the evidence is in equipoise.  

In his June 2001 report, Dr. K. essentially stated that the Prednisone caused osteoporosis, which caused degenerative spinal stenosis.  His finding that the Veteran had osteoporosis was disputed by October 2002 VA examiner, the March 2010 IME opinion, and the October 2013 IME opinion.  His finding that osteoporosis caused spinal stenosis was disputed by September 2005 VA examiner and the October 2013 IME opinion.  

In contrast to several of these examiners, Dr. K. did not base his opinion on an actual physical examination of the Veteran.  Also, Dr. K. did not provide a rationale or identify any medical literature to support his opinion, in contrast to the other findings.  Thus, the June 2001 report is of lower probative value.

To the extent that the weight of the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused diffuse spondylotic disc changes and degenerative disc disease of the lumbar spine, the analysis need not advance to the question of proximate cause.  Mangham v. Shinseki, 23 Vet. App. 284 (2009); Loving v. Nicholson, 19 Vet. App. 96 (2005); see also 38 U.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).


     Osteopenia and/or Osteoporosis

As to the question of causation, the Board concedes that the Veteran's use of Prednisone likely played a causative role in his developing variously diagnosed osteopenia and/or osteoporosis.  This is a "well-known" side effect of Prednisone.  See, e.g., April 2000 report of H.K., June 2001 report of Dr. K., September 2005 VA examination report, March 2010 IME opinion, October 2013 IME opinion. 

Thus, the causation element of 38 C.F.R. § 3.361(c) has been met as to osteopenia and/or osteoporosis.

However, on this record, the proximate cause of the osteopenia and/or osteoporosis is not  shown to have been 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; 2) a lack of informed consent; or 3) an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

There is simply no evidence of record to support that VA's prescribing of Prednisone in treating the Veteran's skin condition was careless or negligent.  

The only finding in this regard is that of the October 2013 independent examiner, who stated he was not qualified to comment on the matter because he was not a dermatologist.

To the extent the Veteran may assert that VA prescribed Prednisone without his informed consent, the Board finds this was not the case.  Initially, the Board notes that his October 2007 hearing, the Veteran testified that he was informed of "none" of "any of the possible side effects or residuals" of the medication.  Hearing Transcript, p. 6.  

This statement is directly contradicted by the March 1980 newspaper article in which the Veteran was quoted on the specific topic of the effects of Prednisone on the "bones."  The Board thus does not find the Veteran was unaware of this side effect of Prednisone.

Moreover, it is not evident that the applicable regulation, 38 C.F.R. § 17.32(c) (2013), applies to the prescription of medication.  

Further, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.  

In this case, the presumption of regularity provides that, in the absence of clear evidence to the contrary, VA personnel are presumed to have given the Veteran proper informed consent prior to the treatment. The regulatory presumption would include a list of side effects provided with the Veteran's medication. 

On this point, the Board is aware of the Court's recent holding that the presumption of regularity may not be used to conclude that a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence supporting the presumption is a generic consent form that was filled out properly.  McNair v. Shinseki, 25 Vet. App. 98, 104-107 (2011).  

The case here is distinguishable; there is no consent form involved as the prescription of medication is not the type of treatment requiring documented informed consent.  38 C.F.R. § 17.32(d).

Finally, with regard to the issue of reasonable foreseeability, there is no evidence of 
record to support that the proximate cause of the Veteran's developing osteopenia and/or osteoporosis was an event that was not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  

To the contrary, the development of osteopenia and/or osteoporosis was a foreseeable side effect of Prednisone use.  The entirety of the medical record, including the Veteran's own statements from 1980 as cited in the newspaper article, indicate that these disabilities are "well known" risks of taking Prednisone.  There is no evidence to the contrary.

As such, the proximate causation element of 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d) is not met for osteopenia and/or osteoporosis.  


     Both Disabilities

In reaching these decisions, the Board has considered the Veteran's own statements and the other lay evidence of record.  However, the Veteran and the above-referenced laypersons are not competent to provide an opinion as to the cause of the current lumbar spine disabilities.   An opinion in this regard requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the most probative evidence in this case are the VA medical opinions and those offered by the independent orthopedists.

Additionally, in reaching this decision, the Board has considered the articles submitted by the appellant regarding Prednisone.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles is not probative of the medical questions at issue in this appeal. 

Accordingly, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 may be granted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for lumbar spine disabilities, including osteopenia and/or osteoporosis and diffuse spondylotic disc changes and degenerative disc disease, claimed as due to VA's prescription of Prednisone for the treatment of a skin condition is denied.


____________________________________________
STEPHEN L. WIKKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


